
	
		II
		110th CONGRESS
		1st Session
		S. 2341
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2007
			Mr. Reid (for
			 Mrs. Clinton (for herself,
			 Mr. Rockefeller, and
			 Ms. Landrieu)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide Individual Development Accounts to support
		  foster youths who are transitioning from the foster care
		  system.
	
	
		1.Short titleThis Act may be cited as the
			 Focusing Investments and Resources for
			 a Safe Transition Act or as the FIRST Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Research has
			 shown that foster youths face a unique set of challenges, including a lack of
			 financial and emotional support systems throughout their early adult years, as
			 well as limited educational, employment, housing, and permanency
			 options.
			(2)When foster
			 youths exit or age out of the foster care system, foster youths often lack
			 emotional, social, professional, and financial guidance to guide foster youths
			 through the transition to adulthood.
			(3)While Congress
			 has passed legislation to increase support for foster youths, research shows
			 that foster youths still need greater assistance supporting their transition to
			 adulthood.
			(4)A 2005 study
			 found that foster youths fare poorly relative to their counterparts in the
			 general population on the following outcome measures:
				(A)Employment.
				(B)Education.
				(C)Homelessness.
				(D)Mental
			 health.
				(E)Medical insurance
			 coverage.
				(F)Criminal
			 activity.
				(G)Early
			 pregnancy.
				(5)Nationwide, over
			 20,000 youth age out of foster care each year.
			3.Individual
			 Development Accounts for foster youthSection 105 of the Child Abuse Prevention
			 and Treatment Act (42 U.S.C. 5106) is amended—
			(1)in subsection (a), by adding at the end the
			 following:
				
					(6)Opportunity
				grants to create Individual Development Accounts for foster youths
						(A)Grants
				authorizedThe Secretary may
				make grants and enter into contracts, on a competitive basis, to States to
				enable the States (or State partners) to establish Individual Development
				Accounts for foster youths, to be accessed by the youths when the youths meet
				the requirements of subparagraph (D)(iii).
						(B)Application and
				planThe Governor of each State desiring a grant or contract
				under this paragraph shall submit an application to the Secretary at such time,
				in such manner, and containing such information as the Secretary may require.
				Each such application shall contain a plan, developed by the appropriate State
				agency, for the State's Individual Development Account program that describes
				how the program—
							(i)best suits the
				current and future needs of the State's foster youth community;
							(ii)enables foster
				youth to achieve self-support after leaving foster care; and
							(iii)establishes
				public or private partnerships to create a pool of funding from which foster
				youth deposits in Individual Development Accounts can be matched.
							(C)Priority for
				StatesIn making grants and entering into contracts under this
				paragraph, the Secretary shall give priority to States that permit foster
				youths under age 13 to become account holders in programs carried out by the
				States under this paragraph.
						(D)Individual
				Development Accounts
							(i)In
				generalEach State receiving a grant or contract under this
				paragraph shall carry out a program in which the State establishes, or enters
				into an agreement with a public or private partnership to establish, Individual
				Development Accounts for foster youths, including foster youths in kinship or
				guardianship placements and foster youths who are transitioning from the foster
				care system.
							(ii)DepositsEach
				Individual Development Account shall consist of—
								(I)amounts deposited
				into the Individual Development Account by the foster youth;
								(II)matching funds
				deposited into the Individual Development Account that are provided by a public
				or private partnership in an amount that does not exceed $2 for every $1
				deposited by the foster youth; and
								(III)funds deposited
				into the Individual Development Account from amounts provided through grants or
				contracts awarded under this paragraph.
								(iii)Qualified
				youthTo be qualified to withdraw funds from an Individual
				Development Account under this paragraph, an individual shall be the individual
				for whom the account was established under this paragraph and an individual
				who—
								(I)is not younger
				than age 18, and is adopted or in a guardianship placement;
								(II)is not younger
				than age 18, and has moved to a permanent living arrangement not described in
				subclause (I);
								(III)is not younger
				than age 18 and is transitioning from the foster care system; or
								(IV)has a waiver
				from the State involved permitting the withdrawal for extenuating
				circumstances.
								(iv)WithdrawalsFunds
				in an Individual Development Account—
								(I)may be withdrawn
				by a qualified individual—
									(aa)to
				secure and maintain stable housing;
									(bb)to
				pursue educational opportunities;
									(cc)to
				obtain vocational training; and
									(dd)after the youth
				has used funds in the account for each of the objectives described in items
				(aa) through (cc), to operate a business or purchase a car; and
									(II)at the election
				of the State involved, may be withdrawn by the qualified individual to purchase
				essential items such as work uniforms and car insurance, in order to assist the
				individual in becoming self-sufficient.
								(v)Money
				management trainingIn carrying out the program, the State shall
				ensure that—
								(I)a public or
				private partnership shall provide a small amount of seed money to each foster
				youth selected to become an account holder through the program, to enable the
				youth to attend money management training; and
								(II)the youth shall
				complete the training before receiving access to the account.
								(vi)Name on
				accountIf an account is established under this paragraph for an
				individual while the individual is a foster youth, and the individual
				subsequently moves to a permanent living arrangement, the account shall remain
				in the individual's
				name.
							;
			(2)in subsection
			 (c)—
				(A)by striking
			 In making and inserting the following:
					
						(1)In
				generalIn making
						;
				and
				(B)by adding at the
			 end the following:
					
						(2)Evaluations of
				Individual Development Account programs
							(A)EvaluationIn
				the case of programs carried out by States under subsection (a)(6), the
				Secretary shall conduct independent evaluations of the effectiveness of the
				programs.
							(B)Reports
								(i)ContentsThe
				Secretary shall prepare interim and final reports containing the results of the
				evaluations and related recommendations, including—
									(I)information
				describing how individuals with Individual Development Accounts spend the funds
				withdrawn from the accounts;
									(II)information
				describing how the State programs impact quality of life indicators for such
				individuals, after the individuals are eligible to withdraw funds from the
				accounts;
									(III)information
				describing the effectiveness of the money management training described in
				subsection (a)(6)(D)(v), including the effects of the training on program
				performance, and information describing the collaboration between the States
				and the partners described in subsection (a)(6)(B)(iii); and
									(IV)recommendations
				on strengthening or modifying the programs carried out under subsection
				(a)(6).
									(ii)Submission
									(I)Interim
				reportNot later than 2 years after the date of enactment of the
				FIRST Act, the Secretary shall submit the interim report described in clause
				(i) to the Committee on Education and Labor of the House of Representatives and
				the Committee on Health, Education, Labor, and Pensions of the Senate.
									(II)Final
				reportNot later than 3 years after that date of enactment, the
				Secretary shall submit the final report described in clause (i) to the
				committees described in subclause (I).
									;
				and
				(3)by adding at the
			 end the following:
				
					(d)No reduction in
				benefitsNotwithstanding any other provision of Federal law
				(other than the Internal Revenue Code of 1986) that requires consideration of
				one or more financial circumstances of an individual, for the purpose of
				determining eligibility to receive, or the amount of, any assistance or benefit
				authorized by such law to be provided to or for the benefit of such individual,
				funds (including interest accruing) in an Individual Development Account under
				subsection (a)(6) shall be disregarded for such purpose with respect to any
				period during which such individual maintains or makes contributions into such
				an
				account.
					.
			4.Authorization of
			 appropriationsSection 112(a)
			 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106h(a)) is
			 amended—
			(1)in paragraph (1), by inserting
			 (other than section 105(a)(6)) after this
			 title;
			(2)by redesignating
			 paragraph (2) as paragraph (3); and
			(3)by inserting
			 after paragraph (1) the following:
				
					(2)Authorization
				of appropriations for individual development account
				programsThere are authorized to be appropriated to carry out
				section 105(a)(6) such sums as may be necessary for fiscal year 2008 and each
				of the 4 succeeding fiscal
				years.
					.
			
